OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated October 31, 2002, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (i), (ii) and (iii), upon a prima facie showing that he was guilty of professional *187misconduct immediately threatening the public interest based on his failure to cooperate with the Grievance Committee, his substantial admission under oath, and other uncontroverted evidence of professional misconduct. In that order, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, the respondent was directed to submit an answer to the petition within 10 days, and the issues raised were referred to the Honorable Jerome M. Becker, as Special Referee to hear and report.
The respondent was personally served with the decision and order on motion dated October 31, 2002, and acknowledged service on November 22, 2002. To date, the respondent has failed to file or serve an answer to the petition as directed in this Court’s decision and order on motion dated October 31, 2002. Nor has the respondent requested an extension of time within which to serve an answer.
Although served with the Grievance Committee’s order to show cause to adjudicate him in default on December 16, 2002, the respondent has failed to reply.
Under the circumstances, the respondent is in default and the charges against him, which include escrow violations, must be deemed admitted. Accordingly, the Grievance Committee’s motion is granted, the respondent is disbarred on default, and, effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and McGinity, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Cornelius W. Keane, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Cornelius W. Keane, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, *188justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.